UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1203


KEVIN MICHAEL JONES,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:17-cv-00788-HEH)


Submitted: May 24, 2018                                           Decided: May 29, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Michael Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Michael Jones appeals the district court’s order dismissing his complaint for

failing to comply with an order directing him to complete his in forma pauperis application.

We have reviewed the record and find no reversible error. Accordingly, we grant leave to

proceed in forma pauperis and affirm for the reasons stated by the district court. Jones v.

Commonwealth of Va., No. 3:17-cv-00788-HEH (E.D. Va. Jan. 22, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2